Citation Nr: 1415566	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  12-33 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder and generalized anxiety disorder.  


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to June 1968, including in the Republic of Vietnam.  

This appeal to the Board of Veteran's Appeals (Board) arose from a February 2010 rating decision in which the RO denied service connection for PTSD.  In July 2010, the Veteran filed a notice of disagreement (NOD) with regard to the denial of service connection.  The RO issued a statement of the case (SOC) in October 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2012. 

Regarding characterization of the appeal, the Board points out that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for PTSD encompasses all psychiatric disabilities reflected in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, although the RO only adjudicated the matter of service connection for PTSD, the Veteran has also been diagnosed with depressive disorder and generalized anxiety disorder.  Accordingly, and consistent with Clemons, the Board has recharacterized the appeal as encompassing both matters set forth on the title page.

The Board also notes that in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims.  A review of such file reveals that the documents therein are duplicative of the documents already associated with the paper file.

For reasons expressed below, the claims on appeal are being remanded to the RO.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.
  
Initially, the  Board notes that a remand is necessary with respect to the issue of service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder and generalized anxiety disorder, to allow the RO to adjudicate this claim, in the first instance,  to avoid any prejudice to the Veteran.   See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).  

With regard to the issue of service connection for PTSD, the Boards finds that additional development is warranted.  The Veteran contends that he suffers from PTSD as a result of his experiences in Midway Island between late 1965 and early 1966.  In a September 2009 statement, a private psychotherapist, who is acquainted with the Veteran, stated that in one of the Veteran Panel discussions, the Veteran told about his "special duty" assignment while on the Midway Island between 1965 and 1966, where he would transfer the bodies of dead soldiers from a freezer to transport planes for delivery for burial.

The Board notes that a January 2010 RO Memorandum made a formal finding that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or was insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.

During an October 2010 VA examination, the Veteran alleged that while stationed on Midway Island, it was his job to unload military transport planes of their cargo of soldiers killed in action and other dead American servicemen.  He further alleged that he would put the bodies in an overnight freezer, and send them back home the following day.  Moreover, he recalled one particular event very clearly, where he got into a hospital plane that came onto the island, and saw many injured and dead men.  He described the scene as a "slaughter house."  He claimed that he was exposed to this kind of scene almost every day, that he also experienced the death of three close friends, and that as a result, he believed he could be physically injured in that situation and felt intense fear and helplessness.  Additionally, he also mentioned that as he was stationed on Midway Island, he was told that a hurricane was coming and that he thought he was going to die.

The Veteran made similar allegations in a March 2012 statement in support of his PTSD claim.  He said that he would not even go to funerals so as not to see dead bodies.  He added that while on the island, he feared a big tsunami was approaching and that only a handful of them had been left on the island.  In his statement, the Veteran stated that he was stationed on Midway Island from June 1965 to July 1965, that his unit of assignment was the "supply department," and that the incident occurred late 1965 or early 1966.  

Despite this information, however, in a July 2012 Memorandum, the RO made another formal finding, stating that the information the Veteran provided in March 2012 was not sufficient to send to JSRRC or NARA because he "did not provide a 30 day range or unit assignment."  

The Board believes that the Veteran provided sufficient information regarding his stressors, including providing the approximate dates of the incidents and the names of involved individuals.  As such, on remand, an attempt should be made to verify the reported stressors, to include his handling of dead bodies, the death of his three friends, and the incident with regard to the hurricane and tsunami.

Accordingly, the RO should undertake any necessary development to attempt to verify the Veteran's alleged stressors related to his service on Midway Island, to specifically include through the JSRRC and any other source(s), as appropriate.  In this respect, the RO should obtain the Veteran's entire military personnel file to verify his duties on Midway Island.  Any additional action necessary for independent verification of any reported verifiable stressors, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating evidence leads to negative results, the RO should notify the Veteran of this fact, explaining the efforts taken, and describing further action (if any) to be taken. 

The Board is aware that the RO must limit requests to JSRRC to periods of no more than 60 days.  However, the RO may be required to submit multiple requests to JSRRC covering a larger period of time, in order to satisfy VA's duty to assist.  38 C.F.R. § 3.159(c) (2013).
  
The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include obtaining further medical examination and/or opinion, if appropriate), prior to adjudicating the claims on appeal.
    
Accordingly, these matters are hereby  REMANDED for the following actions:

   
1. Obtain the Veteran's entire Official Military Personnel File (Form 201). 

2. Undertake all appropriate actions to attempt to verify the occurrence of the Veteran's alleged stressors relating to a hurricane and/or tsunami, and working with dead bodies during his time on Midway Island late 1965, early 1966, particularly to include contact with the JSRRC (and other appropriate source(s)).  Any additional action necessary for independent verification of these stressors, to include follow-up action requested by the contacted entity, should be accomplished.

If the search for corroborating evidence leads to negative results,  notify the Veteran of this fact, explaining the efforts taken, describe further action (if any) to be taken, and afford him the opportunity to respond.  The RO should also follow up on any additional action suggested by the JSRRC.

All requests and responses received from each contacted entity should be associated with the claims file.

3. To help avoid a future remand,  ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4. After completing the requested actions, and any additional notification and/or development deemed warranted(to include obtaining further medical examination and/or opinion, if appropriate), adjudicate the claim for service connection PTSD, as well as the claim for an acquired psychiatric disorder other than PTSD, to include depressive disorder and generalized anxiety disorder.in light of pertinent evidence (to particularly include all that added to the record since  last adjudication of the claim) and legal authority.

5. If any  benefit sought on is or  remains denied,  furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the  appeal.  38 C.F.R. § 20.1100(b) (2013).

